ORDER
Petitioner Owens-Illinois, Inc. (Owens) moves for admission pro hac vice of Maine attorneys Peter J. Rubin (Rubin) and Todd S. Holbrook (Holbrook) to represent petitioner in Rhode Island in pending and future actions against petitioner in the so-called Rhode Island Asbestos Litigation. Approximately 65 such cases are presently pending in the Superior Court. Attorney Rubin acknowledges that he has obtained pro hac vice admission to appear on behalf of Owens in 89 previous asbestos cases in Rhode Island, while Attorney Holbrook acknowledges approximately 73 such admissions within the last five (5) years.
Upon review thereof, we conclude that this motion is tantamount to an omnibus request by these nonresident attorneys to practice law in this state. Supreme Court Article II, Rule 9 and our Provisional Order No. 19 permit pro hac vice admission on “special and infrequent occasion” only and mandate a separate petition and filing fee for each attorney requesting such admission, and/or for each case in respect to which such admission is sought. The relief requested here clearly exceeds the limitations which our rule places on pro hac vice practice in Rhode Island.
Accordingly, the motion for pro hac vice admission is denied.